Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement

As to ids filed on 10/25/2019, on page 3, document Number 88871333 is believed to be 8887133.  

The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 10, 19 & 20.  More specifically, the prior art of record does not specifically suggest a method, comprising: 
A set of metadata associated with the one or more BNF rules, wherein the metadata includes a text-based description of both a schema of the database and one or more abbreviations associated with at least one of the one or more BNF rules;
parse the NLQ using the one or more BNF rules together with the metadata, wherein the metadata is applied during parsing to extend the one or more BNF rules without modifying the one or more BNF rules.

Dependent claims 2-9 & 11-18, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153